                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 WILLIAM GODSCHALL,

                           Plaintiff,
                                                         CIVIL ACTION
       v.                                                NO. 18-1647

 ANDREW M. SAUL, Commissioner of
 the Social Security Administration,

                           Defendant.


                                        ORDER

      AND NOW, this 11th day of February, 2020, upon consideration of the

Commissioner’s motion seeking to alter the Court’s December 20, 2019 judgment under

Federal Rule of Civil Procedure 59(e) (ECF No. 30) and Plaintiff William Godschall’s

response (ECF No. 31) and for the reasons set forth in the accompanying memorandum,

it is ORDERED that the motion is DENIED.

                                               BY THE COURT:



                                               /s/ Gerald J. Pappert
                                               GERALD J. PAPPERT, J.
